Citation Nr: 1002047	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (GERD) with hiatal hernia 
and chronic cough.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease (DJD) of the left knee.

3.  Entitlement to an initial rating higher than 10 percent 
for retropatellar pain syndrome (RPPS) of the right knee.

4.  Entitlement to an initial compensable rating for 
hypertension (HTN).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to 
January 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claims, the Veteran testified at a 
videoconference hearing in June 2009 before the undersigned 
Veterans Law Judge of the Board.  During the hearing, and 
confirmed by a written statement he also submitted, 
he withdrew another claim he also had appealed for vocational 
rehabilitation.  So that claim is no longer at issue.  
38 C.F.R. § 20.204 (2009).

Also in June 2009, the Veteran filed a claim for a temporary 
100 percent rating for his left knee disability under the 
provisions of 38 C.F.R. § 4.29 ("Paragraph 29"), as a 
result of surgery he had in November 2006 during the pendency 
of this appeal.  The RO had not considered this additional 
claim, much less denied it and the Veteran responded by 
perfecting a timely appeal.  So this additional claim is 
referred to the RO for appropriate development and 
consideration since the Board does not presently have 
jurisdiction to consider this additional issue.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
generally does not have jurisdiction over an issue not yet 
adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran's hypertension is currently manifested by 
diastolic pressure readings that are predominantly 90 or 
less, with the use of continuous medication; he does not have 
diastolic pressure of predominantly 100 or more or systolic 
pressure predominantly 160 or more.

2.  The GERD has not been manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain causing considerable impairment of health.

3.  The right knee disability is manifested primarily by 
complaints of pain, stiffness, effusion, and weakness 
resulting, at most, in slight limitation of motion on both 
flexion and extension; there is no objectively confirmed 
instability in this knee, despite the Veteran's subjective 
complaints.

4.  The left knee disability is manifested primarily by 
complaints of pain, stiffness, crepitus, effusion, and 
weakness; during the November 2007 VA examination, 
the flexion in this knee was essentially limited to 30 
degrees, when considering the extent of the Veteran's pain 
during repetitive testing; otherwise, including during his 
more recent January 2008 VA examination, he has had at most 
slight limitation of motion in this knee, on both flexion and 
extension, and there has not been objective confirmation of 
instability in this knee, despite his subjective complaints.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.104, Diagnostic 
Code 7101 (2009).

2.  The criteria are not met for an initial rating higher 
than 10 percent for GERD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.114, Diagnostic Code 
7346 (2009).

3.  The criteria are met, however, for a higher 20 percent 
rating for the DJD of the left knee as of the date of the 
November 2007 VA examination; the prior 10 percent rating 
resumes as of the more recent January 2008 VA examination.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  Part 4, 
including §§ 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2009).

4.  The criteria are not met for an initial rating higher 
than 10 percent for the RPPS of the right knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 
FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that 


the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2004, September 2005, May 2008, and July 2008.  The October 
2004 letter was sent prior to initially adjudicating his 
claims in the April 2005 decision at issue in this appeal, 
the preferred sequence.  That letter informed him of the 
evidence required to substantiate his claims for 
service connection (the context in which his claims initially 
arose) and apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.  In cases, 
as here, where the claims arose in another context, namely, 
the Veteran trying to establish his underlying entitlement to 
service connection, and the claims since have been granted 
and he has appealed a downstream issue such as the initial 
disability ratings assigned, the underlying claims have been 
more than substantiated - they have been proven, thereby 
rendering § 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thereafter, once a 
notice of disagreement (NOD) has been filed, for example 
contesting a downstream issue such as the initial rating 
assigned for the disability, only the notice requirements for 
a rating decision and statement of the case (SOC) described 
in 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.

Here, as mentioned, the Veteran is challenging the initial 
ratings assigned following the grant of service connection.  
In Dingess (like in Goodwin and Dunlap), the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied, irrespective of the 
additional VCAA notice the Veteran since has received in 
September 2005, May 2008, and July 2008.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, 
and VA treatment records - including the reports of his VA 
compensation examinations.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  The reports of these examinations, and the 
other evidence of record, contain the findings needed to 
properly adjudicate his claims, including insofar as 
assessing the severity of the disabilities at issue.  
So another examination is not needed.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-
95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 
(1991).

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

Increased Ratings, Including Higher Initial Ratings

Disability ratings are determined by applying the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

And where, as here, the Veteran is appealing for higher 
initial ratings, consideration also must be given to whether 
to "stage" the rating, that is, assign separate ratings for 
separate periods of time based on the facts found to 
compensate the Veteran for times when his disability has been 
more severe than at others.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Hypertension

The April 2005 rating decision at issue granted service 
connection for hypertension and assigned an initial 0 percent 
(i.e., noncompensable) evaluation under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101, retroactively 
effective from February 1, 2005, the day after the Veteran's 
military service ended when he returned to life as a 
civilian.

Diagnostic Code 7101 provides a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 
100 or more requiring continuous medication for control.  A 
higher 20 percent rating may be assigned if diastolic 
pressure is predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Diastolic pressure of 120 or more 
is rated even higher, as 40-percent disabling, and a maximum 
60 percent rating is warranted for diastolic pressure of 130 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 



The medical evidence since service indicates the Veteran's 
diastolic pressure has been predominantly less than 90.  On 
occasion, he has had diastolic readings of 100 or more.  For 
example, a private record dated in March 2005 shows readings 
of 150/100.  And during a VA examination in November 2007, 
blood pressure readings of 150/100 were recorded.  At his VA 
examination in January 2008, there were 3 readings that were 
144/102, 142/100, and 144/104.

Most of the other readings, however, have been 90 or below.  
Private records dated in December 2005 show that his readings 
were 120/70, and in October 2006 they were 124/86.  VA 
outpatient records show readings of 140/88 and 138/86 in 
January 2007.

Furthermore, private records dated after the January 2008 VA 
examination show that between February and October 2008 the 
readings were predominantly below 90.  In February 2008, they 
were 128/90 and 130/78; in March 2008, 143/90; in August 
2008, 122/90; and in October 2008 they were 120/80.  

So, overall, this evidence does not indicate diastolic blood 
pressure of predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  As such, a compensable rating for 
the Veteran's hypertension is not warranted under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.



GERD with Hiatal Hernia and Chronic Cough

Based on relevant treatment he had received while in the 
military, in the April 2005 rating decision at issue the RO 
granted the Veteran's claim for service connection for GERD 
and assigned an initial 10 percent evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.

Under this diagnostic code, a 10 percent rating is warranted 
when there is a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, causing considerable impairment of health.  
38 C.F.R. § 4.114, DC 7346.

Private medical records dated in August 2003 show that an 
esophagogastroduodenoscopy (EGD) was conducted, which 
revealed GERD.  Since then the Veteran has been taking 
medication to control his symptoms, including Reglan and 
Nexium.

On VA examination in November 2007, the abdominal examination 
was considered unremarkable.  In describing his symptoms, the 
Veteran denied experiencing significant weight loss, anemia, 
diarrhea, nausea, vomiting, hematemesis, melena, burning 
pain, colic, or incapacitation.  He only referred to 
coughing.

Again during his June 2009 hearing, the Veteran said a 
chronic cough was his primary symptom, although he admitted 
he is uncertain of its cause.  He also indicated he has 
hoarseness, but he denied having any difficulty swallowing 
or experiencing any burning in his chest or regurgitation.

So based on this evidence, the Board finds that a rating 
higher than 10 percent is not warranted for the Veteran's 
GERD, especially inasmuch as he admittedly has not 
experienced most of the symptoms required for a higher 
rating.

Furthermore, while the Veteran has reported experiencing some 
left arm pain, it has not been associated with his GERD.  
Rather, magnetic resonance imaging (MRI) in August 2008 
revealed the source of this pain is acromioclavicular (AC) 
joint osteoarthritis.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (VA adjudicators must be able to distinguish, 
by competent medical evidence, the extent of symptoms that is 
due to service-related causes, i.e., service-connected 
disability, from that which is not).

The Veteran also has maintained that he should receive a 
separate rating for his chronic cough.  But neither he nor 
his representative has pointed to a specific Diagnostic Code 
pertaining to cough or that could be analogously related to 
cough.  38 C.F.R. § 4.20.  Moreover, as already mentioned, 
the Veteran indicated during his recent June 2009 hearing 
that even he is uncertain of the actual cause of his cough, 
particularly in terms of whether it is part and parcel of or 
otherwise attributable to his GERD (though service connected 
on the premise that it is).  The Board has taken into 
consideration his reported symptoms and finds that the DC 
7346 adequately correlates to his disability.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld 
if it is supported by explanation and evidence).  Any change 
in DC by a VA adjudicator must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In 
considering the findings mentioned (or lack thereof), the 
Veteran's disability is most commensurate with the current 10 
percent rating, so this rating must remain in effect.  
38 C.F.R. §§ 4.3, 4.7.

Bilateral (i.e., Left and Right) Knee Disability

The Veteran also wants higher ratings for his left and right 
knee disabilities.

A review of the STRs shows the Veteran originally injured his 
left knee in November 1987.  He underwent arthroscopic 
surgery for removal of loose bodies in 1988.  Subsequent to 
discharge from service, a private MRI dated in September 2006 
revealed chondromalacia with small joint effusion.


In November 2006 the Veteran had additional left knee surgery 
involving arthroscopy with chondroplasty of the patellae and 
lateral tibial plateau.  And as a result of that additional 
surgery, he has filed a separate claim for a temporary 100 
percent rating under the provisions of 38 C.F.R. § 4.29.  
The Board is referring this additional claim to the RO for 
appropriate development and consideration.  If he does not 
receive this temporary total rating, he may separately appeal 
this additional claim.

Concerning his right knee, the Veteran sustained a contusion 
in September 1985.  Thereafter, on occasion, he had 
complaints of pain and received medical care for RPPS.

Because of the relevant complaints and treatment in service, 
regarding both knees, the RO granted service connection for 
DJD of the left knee and RPPS of the right knee in the April 
2005 rating decision at issue and assigned separate 
10 percent ratings for each knee.  The rating for the left 
knee is under Diagnostic Codes 5010 and 5260, and the rating 
for the right knee is partly under Diagnostic Code 5260.

A VA X-ray in November 2007 revealed bilateral knee 
osteoarthritis, so the Veteran has arthritis (i.e., DJD) in 
his right knee, not just his left knee.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis), in 
turn, is rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved - which, here, are DCs 5260 (for limitation 
of knee and leg flexion) and 5261 (extension).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
DC 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, DC 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion to 60 degrees is rated 0 percent.  
Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 
20 percent rating.  The highest available rating, 30 percent, 
is warranted when flexion is limited to 15 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

According to 38 C.F.R. § 4.71, Plate II, normal range of 
motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.

Where, as here, a disability is rated at least partly on the 
extent it causes limitation of motion, VA adjudicators also 
must consider whether the Veteran has additional functional 
loss, including additional limitation of motion, above and 
beyond that shown during examinations due to pain/painful 
motion, weakness, premature/excess fatigability, or 
incoordination - including during prolonged use or 
repetitive activity or when his symptoms are most problematic 
("flare-ups").  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.



Under DC 5257, a 10 percent rating is warranted for "other" 
knee impairment.  If there is recurrent subluxation or 
lateral instability resulting in slight knee disability, a 10 
percent rating is warranted.  A higher 20 percent rating is 
warranted if there is recurrent subluxation or lateral 
instability resulting in moderate knee disability; and a 30 
percent rating is warranted if there is recurrent subluxation 
or lateral instability resulting in severe knee disability.  
38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate rating must be based on additional disability.

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or 5261, but it must at 
least meet the criteria for a zero percent rating or there 
must be objective evidence of painful motion because, read 
together, DC 5003 and 38 C.F.R. § 4.59 provide that painful 
motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint,  even if there is no actual 
limitation of motion.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), VA's General Counsel held that separate ratings also 
may be assigned for limitation of flexion and extension of 
the same knee.



Turning now to the facts of this specific case at hand, at 
the VA examination in November 2007 there was small effusion 
noted in the right knee.  The Veteran had full range of 
motion in his right knee with pain at 0 degrees.  On 
examination of his left knee, there was a moderate amount of 
effusion.  During the range-of-motion testing of this knee, 
his pain began at 0 degrees.  He had full extension, 
but flexion was limited to 85 degrees.  Pain was noted 
through all flexion and, on repeat motion, the flexion 
decreased to 0 to 35 degrees.

During a more recent VA examination in January 2008, the 
Veteran was able to flex each knee to 110 degrees and extend 
each knee to 5 degrees.  Therefore, the limitations of 
flexion and extension reported during this most recent 
examination would be noncompensable (i.e., 0-percent 
disabling) under Diagnostic Codes 5260 and 5261 for either 
knee.

Nonetheless, as noted, the functional limitations due to pain 
also must be accounted for in the disability evaluation, and 
the Veteran is competent to report experiencing chronic pain 
in his knees since this is capable of even lay observation.  
Cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

During his November 2007 and January 2008 VA examinations, 
the Veteran indicated that had constant discomfort in both 
knees.  In regards to his right knee, he reported daily pain 
that he described as 6 on a scale of 1-10.  He had popping 
and an occasional giving away sensation.  He also had 
sensations of subluxation, but there was no frank 
dislocation.  Concerning his left knee, he complained of 
ongoing popping and giving way sensation.  He had daily pain 
that he considered was 8 on a scale of 1-10.  He went on to 
indicate that he had to work on the third floor and was 
worried about losing his job because he had to climb three 
flights of stairs, which was painful for both knees.  He said 
he was unable to do any form of exercise or house work that 
required kneeling, nor was he able to do yard work.



The Veteran provided similar testimony, under oath, during 
his June 2009 hearing concerning the extent of the pain in 
his knees.  He also referred to several of the other Deluca-
type symptoms, which he added were especially problematic 
during prolonged activity of any sort (e.g., climbing stairs, 
sitting with his knee in the same position, walking, 
kneeling, etc.)

Even considering his pain, however, the Veteran has not had 
sufficient limitation of motion in his right knee - either 
on flexion or extension, to warrant a rating higher than 10 
percent.  His extension, at most, has been limited to 5 
degrees, which is rated as 0-percent disabling (i.e., 
noncompensable) under DC 5261.  Most times he has had full 
extension, to 0 degrees, again, despite his pain, 
so obviously not sufficient to warrant a compensable rating 
under DC 5261.  The same is generally true for his right knee 
flexion; for the most part, including during his most recent 
January 2008 VA examination, it has exceeded the requirements 
for a compensable rating under DC 5260, even again 
considering the effect of his chronic pain.  Indeed, for 
without consideration of his pain, the extent of his 
limitation of motion in his right knee would not otherwise 
warrant the 10 percent rating he has.  As explained, when 
read together, DC 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual 
limitation of motion.  See again Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  So, although, technically 
speaking, the Veteran does not have compensable limitation of 
motion in his right knee on either flexion or extension, he 
is nevertheless entitled to the 10 percent rating he has for 
this knee (i.e., the minimum compensable rating) because his 
arthritis and associated pain, considered together, are 
tantamount to limitation of motion, even absent this actual 
showing.



But that said, the Board sees that the flexion in the 
Veteran's left knee decreased to 35 degrees on repetitive 
testing during his November 2007 VA examination, just a year 
after his surgery on this knee in November 2006.  So perhaps 
that is why he had far greater flexion in this knee when more 
recently examined in January 2008.  In any event, because he 
has appealed his initial rating, the results of that 
November 2007 VA examination provide a basis for "staging" 
his rating by temporarily increasing the rating to 20 percent 
as of the date of that examination (since, considering he had 
pain throughout his flexion, this essentially reduced his 
flexion to the required 30 degrees under DC 5260).  The prior 
10 percent rating will resume as of the date of his more 
recent January 2008 VA examination when he had far greater 
flexion in this knee, again, even considering his pain.  See 
Fenderson, 12 Vet. App. at 125-26 (permitting this 
"staging" of the rating to compensate him for the varying 
levels of severity of the disability).

The Veteran, however, has never had both a compensable degree 
of limitation of extension and flexion, in either knee, so as 
to warrant separate ratings for this under VAOGCPREC 9-2004.

Similarly, neither instability nor subluxation has been 
objectively confirmed in either knee, despite his subjective 
complaints.  X-rays of both knees in November 2007 and 
January 2008 showed no obvious fracture, subluxation, or bony 
abnormality.  Further, on examination in 2008, each knee was 
stable to valgus and varus stress testing.  The anterior and 
posterior cruciate ligaments of each knee were tested with 
the knees flexed at 30 degrees.  There was less than 
5 millimeter of movement.  So although he has arthritis in 
both knees (not just his left knee), the Veteran is not 
entitled to separate ratings for additional instability 
because none has been objectively shown.  See again 
VAOPGCPRECs 23-97 and 9-98.

So the appeal is granted to this extent, concerning the left 
knee in particular, but denied otherwise.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

There is no basis to assign higher ratings under any of the 
several other diagnostic codes because they are not shown to 
apply to the facts of this case.  At all examinations the 
Veteran had motion in his knees, on both flexion and 
extension, albeit less than normal range of motion.  So, by 
definition, there has never been any indication of ankylosis, 
either favorable or unfavorable, which is the complete 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Consequently, DC 5256 is inapplicable.  Similarly, he does 
not have impairment of the tibia and fibula (DC 5262) or genu 
recurvatum (DC 5263), so those codes do not apply either.  
And, as mentioned, he has filed a separate claim for a 
temporary 100 percent rating concerning the surgery he had on 
his left knee in November 2006.  That arthroscopic procedure 
reportedly involved chondroplasty of the patellae and lateral 
tibial plateau, so apparently not the type of impairment 
contemplated by DC 5258 (dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint) or DC 5259 (removal of symptomatic semilunar 
cartilage).

Extra-schedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the Veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, irrespective of 
whether the Veteran raised them, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, however, the evidence does not suggest that either of 
the Veteran's disabilities involves such an exceptional or 
unusual disability picture as to render impractical the 
applicability of the regular schedular standards, thereby 
warranting the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  This case does not present 
factors such as frequent periods of hospitalization or marked 
interference with employment - meaning above and beyond that 
contemplated by the ratings assigned.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that 
industrial capabilities are impaired).

In regards to industrial impairment, the Veteran indicated 
during his June 2009 videoconference hearing that his 
disabilities do not specifically affect his employment, so 
certainly not beyond that contemplated by his assigned 
ratings.  He reported that he worked on the third floor.  He 
also indicated that his coughing sometimes affected him when 
carrying out training.  At VA examination in 2007, he 
estimated that he had missed 2 weeks from work within the 
last year due to his service-connected disabilities.  



While the Veteran reported that he is somewhat limited in his 
physical capabilities, there is no indication that he has 
missed an inordinate amount of time from work or that his 
disabilities unduly interfered with employment to such a 
point that is not contemplated by the assigned schedular 
evaluations.  Furthermore, he has not produced objective 
evidence that would indicate that his service-connected 
disabilities have interfered with his employment to such an 
extent that he is entitled to extra-schedular consideration.  
There is no mention, for example, of any less than 
satisfactory performance appraisal, possible termination, or 
demotion, etc., such as on account of his inability to 
perform his job to the accepted standards on account of the 
severity of his service-connected disabilities.

Moreover, a review of the claims file does not show that 
these service-connected disabilities have resulted in 
frequent hospitalization.  For the most part, that is, 
besides his left knee arthroscopy in November 2006, he has 
not received extensive treatment for his disabilities.   The 
vast majority of his evaluation and treatment, instead, has 
been on an outpatient basis, not as an inpatient.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for an initial compensable rating for the 
hypertension is denied.

The claim for an initial rating higher than 10 percent for 
the GERD is denied.

However, the rating for the DJD of the left knee is increased 
to 20 percent as of the date of the November 2007 VA 
examination; the prior 10 percent rating resumes as of the 
date of the more recent January 2008 VA examination, so to 
this extent the appeal is partially granted, subject to the 
statutes and regulations governing the payment of VA 
compensation.

The claim for an initial rating higher than 10 percent for 
the RPPS the right knee is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


